department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b individual c director trustee d director trustee o state q date dear date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated under the laws of the state of o on q per your initial articles of incorporation you were formed for the following purposes e this non-profit corporation is formed specifically for health and educational financial assistance for b all funds received will be used for his treatment education and therapies for his medical ailment condition of autism c and d are your only two directors trustees they are the parents of b you state there will be no compensation to any directors as they are the parents of the child needing non-profit assistance you state that a conflict of interest policy is not applicable in your case since the wellness of the child is in both of the parents’ interest letter rev catalog number 47630w b receives individual services paid for by you individual services that b receives funds for include in-home speech therapy sessions private behavioral institute and educational_services sometimes at home and other learning and assistive devices you receive funding through solicitations you mail and email solicitation letters describing you and the ailment condition of b you also make personal solicitations through verbal requests for funds for the ailment condition of b law sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of regulations explains the prohibition against private_inurement as follows an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 states that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of in 325_us_844 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in wendy l parker rehabilitation foundation inc petitioner v commissioner tcmemo_1986_348 the tax_court upheld the service’s position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization’s net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s activities letter rev catalog number 47630w in easter house v united_states cl_ct citing sec_1_501_c_3_-1 of the regulations affd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest application of law sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 the articles of incorporation you provided states you were formed for the benefit of b as a result you have not satisfied the organizational_test required by sections sec_1_501_c_3_-1 of the regulations in addition you do not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires you to engage primarily in activities which accomplish one or more exempt purposes since you are operating for the substantial private benefit of b you are not operating exclusively for charitable purposes all financial records provided by you show that substantially_all your funds are paid out for the benefit of b you provide a substantial private benefit to b you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure in whole or in part to the benefit of private individuals the facts show that your operations have and will continue to result in a substantial private benefit to b which precludes exemption under c you are not organized and operated for exempt purposes as set forth in sec_1_501_c_3_-1gi of the regulations the language in your articles of incorporation shows you were formed with the intent of providing benefits for a designated individual b your solicitations for funding states you are a fund for b to date funds have only been provided to b this shows that your formation and operations are primarily for the private benefit of b and your activities fulfill a substantial non-exempt purpose which precludes exemption you are similar to the organization in revrul_67_367 because your sole activity is making payments to a pre- selected specifically named individual you serve the private interests of b rather than public interests you are like the organization in 326_us_279 in that you are not operated exclusively for exempt purposes your purposes include substantially furthering the private interests of b like the organization in this court case and easter house supra this single nonexempt purpose destroys your claim for exemption under sec_501 of the code similar to wendy l parker rehabilitation foundation inc petitioner v commissioner of internal revenue a substantial amount of your funds will be expended for the benefit of b you were created by the family of b and your board consists of c and d who are the parents of b in addition b was pre-selected as the sole recipient of funds throughout your formation as evidenced by your name articles of incorporation and financial records these facts show that your operations result in a substantial private benefit b which precludes exemption under c conclusion based on the facts presented above you have failed both the operational_test and the organizational_test required of c organizations your organizational document shows you were created for the substantial private benefit of b your operations show that you have operated for b’s private benefit since formation rather than for public purposes therefore we are unable to determine that you qualify for exemption under sec_501 of the code letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
